DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the 1449s filed on 11/15/2020 through 12/3/2021 have been made of record. While the statements filed may not comply with the guidelines set forth in MPEP 2004 regarding both the number of references (about 300 pages of IDS and thousands of references) cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Although there is no requirement to explain the materiality of the submitted references, the applicant is reminded of section 2004, paragraph 13, of the MPEP: 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 


Election/Restrictions
Applicant’s election without traverse of Group I, species A11, B1, C1, D3, E2, F2 with claims 1-2, 5-6, 8 and 10-12 indicated by Applicant to read thereon, in the reply filed on 2/2/2022 is acknowledged.
While Examiner acknowledges that Applicant indicated that claims 8 and 5 read on the elected species, claim 8 is drawn to non-elected species D2 and is hereby withdrawn from further consideration therefor.  Claim 5 is depended on the non-elected species and is hereby withdrawn from further consideration.
Claims 3-5, 7-9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US Pub. No. 2012/0058609A1.
Re claim 1, Lee et al. disclose a selective deposition method comprising the steps of: providing a substrate 100 (i.e., fig. 1), comprising a surface comprising a first area (fig. 1, i.e., the area between STI 105 and spacer 152) comprising a first material (i.e., silicon, see paragraph 78) and a second area 152 comprising a second material (i.e., silicon nitride, see paragraph 80), within a reaction chamber; selectively and epitaxially depositing a first doped semiconductor layer 180 (fig. 4) overlying the first material; and selectively and epitaxially depositing a second doped semiconductor layer 222 (i.e, fig. 8) overlying the first doped semiconductor layer; wherein the first material comprises a doped or undoped monocrystalline material selected from the list consisting of silicon (Si), silicon germanium (SiGe), germanium tin (GeSn), silicon germanium tin (SiGeSn), and germanium (Ge) (i.e., silicon, paragraph 78); wherein the second material comprises a non-monocrystalline dielectric material selected from silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, and mixtures thereof (i.e, silicon nitride, paragraph 80), see figs. 1-36 and pages 1-13 for more details.Re claim 2. The method of claim 1, wherein the first doped semiconductor layer comprises boron-doped silicon germanium (i.e., fig. 4 and paragraph 89).Re claim 6. The method of claim 1 wherein the second doped semiconductor layer comprises p-type silicon (fig. 8 and paragraph 103).
Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al, US Pub. No. 2005/0029601 A1.
Re claim 1, Chen discloses a selective deposition method comprising the steps of: providing a substrate 14/16 (fig. 1 or 6), comprising a surface comprising a first area (i.e., fig. 6, the area between the STI and spacer) comprising a first material (paragraph 33) and a second area 29 (fig. 3) comprising a second material (paragraph 21), within a reaction chamber; selectively and epitaxially depositing a first doped semiconductor layer 62 (i.e., for PFET fig. 6 and paragraph 37) and 21 (fig. 1) overlying the first material; and selectively and epitaxially depositing a second doped semiconductor layer 66 (i.e., for PFET; fig. 8 and paragraph 40) and 22 (fig. 1) overlying the first doped semiconductor layer; wherein the first material comprises a doped or undoped monocrystalline material selected from the list consisting of silicon (Si), silicon germanium (SiGe), germanium tin (GeSn), silicon germanium tin (SiGeSn), and germanium (Ge) (paragraph 33); wherein the second material comprises a non-monocrystalline dielectric material selected from silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbide, and mixtures thereof (paragraph 21), see figs. 1-18 and pages 1-6 for more details.Re claim 6. The method of claim 1 wherein the second doped semiconductor layer 66 (i.e., fig. 8 and paragraph 40) comprises p-type silicon (i.e. for PFET).Re claim 10. The method of claim 1, wherein selectively depositing the first doped semiconductor layer 62 (fig. 6) and/or selectively depositing the second doped semiconductor layer comprises alternating cycles of flowing one or more precursors (i.e., fig. 6 and paragraph 37) to the reaction chamber, and of flowing an etchant (fig. 7 and paragraph 51) to the reaction chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US Pub. No. 2012/0058609A1.
Lee et al. disclosed above and paragraph 103 discloses using p-type doped silicon as the second doped semiconductor layer; however, Lee et al. does not explicitly show using gallium as the p-type dopant.  Using the gallium as the p-type dopant has been well-known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to select any suitable p-type dopant (i.e., gallium) in the method of Lee et al. in order to optimize the performance of the device.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. – using gallium as the p-type dopant) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).


Claims 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Pub. No. 2005/0029601 A1.
Chen et al. disclosed above; however, Chen et al. does not explicitly show using boron (Re claim 2) or gallium (Re claim 12) as the p-type dopants halide gas as the etchant (Re claim 11).  Using the boron and/or gallium as the p-type dopants has been well-known in the semiconductor art.  And using halide gas (i.e., HCl or Cl2) as etchant has been well-known in the semiconductor for etching.  The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to select any suitable p-type dopants (i.e., boron and/or gallium) and/or using any suitable etchant (i.e., HCl or Cl2) in the method of Chen et al. in order to optimize the performance of the device.  Furthermore, the specification contains no disclosure of either the critical nature of the claimed process/arrangement (i.e. – using boron and/or gallium as the p-type dopant and/or HCl or Cl2 as the etchant) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893